Citation Nr: 1219606	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  09-01 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include recurrent major depression and bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Counsel




INTRODUCTION

The Veteran served on active duty from July 1992 to November 1998.  She also had service in the National Guard from September 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The appeal is currently under the jurisdiction of the RO in Indianapolis, Indiana.

The Veteran requested a local hearing at the Indianapolis RO.  An August 2008 hearing was postponed due to her representative's unavailability and a second hearing was scheduled for October 2008.  The Veteran cancelled that request.  The Veteran requested another hearing which was scheduled for June 2009.  She asked for his hearing to be rescheduled but the RO determined that she failed to provide good cause for rescheduling and the request was denied.  The Veteran did not respond to this letter.  Accordingly, the Board will proceed with consideration of this appeal.  38 C.F.R. §§ 3.103(c), 20.1304(c) (2011).

In February 1999, the Veteran filed a claim for "depression illness."  A July 1999 rating decision denied service connection for recurrent major depression, finding that recurrent major depression existed prior to service and permanent aggravation of the pre-existing condition was not shown.  It was noted that the Veteran was on chronic medication for depressive symptoms at the time of her June 1992 entrance examination.  The evidence also showed that although service treatment records reflected that she experienced increased symptoms in early 1998 due to situational stressors including a divorce and work-related problems, the evidence as a whole indicated that the increased symptoms were acute and transitional and that she subsequently returned to her former baseline level of functioning.  The Veteran was notified of the decision that same month but did not initiate an appeal.

In December 2006, the Veteran filed a claim for "major depression, as a result of military service, which was later diagnosed as bipolar disorder which was aggravated by military service."  October 2006 VA records obtained in connection with the claim revealed that the Veteran had problems with her medications and relationship issues.  Her diagnoses were bipolar I disorder, by history with most recent episode depressed type and anxiety disorder, NOS versus dysthymic with free-floating anxiety and depressed mood, i.e., possible "double depression" is primary working diagnosis if bipolar mood disorder is not upheld.  In an August 2007 VA record, the Veteran reported marital and financial stressors, as well as concern for how her decisions impacted her son.

Generally, the scope of a disability claim includes any disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009), citing Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that [VA] obtains in support of that claim.").  However, a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury, when it is an independent claim based on distinct factual bases.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The focus of VA's analysis when determining if a claim is independent must be whether the evidence truly amounts to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199, 204 (2009). 

In support of her December 2006 service connection claim, the Veteran submitted duplicate service treatment records, to include her June 1998 medical evaluation board with a diagnosis of recurrent severe major depressive disorder, that was previously considered by the RO in connection with her original claim filed in February 1999.  Further, pursuant to both claims, the Veteran stated that she had depressive symptomatology prior to her entrance to active duty that worsened during her military service.  It appears that the only change in the Veteran's contentions from 1999 to 2006 is that she is now asserting that her diagnosis has changed from major depression to bipolar disorder.  However, the symptomatology that she attributes to her psychiatric diagnosis has not changed.  In essence, the Veteran's current psychiatric claim is predicated on the same factual basis and symptoms as her previously denied claim.  The Board finds that the Veteran's December 2006 claim of entitlement to service connection should be more broadly construed to encompass her intentions, as reflected on the title page.  Brokowski, 23 Vet. App. at 86-87.  Moreover, based on the current evidence of record, the claim for bipolar disorder is not "independent," and, thus, new and material evidence is required to reopen the claim for an acquired psychiatric disorder, to include recurrent major depression and bipolar disorder.  Velez, 23 Vet. App. at 204. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran's service treatment records reflect that there may be outstanding mental health and counseling records that have not been associated with the claims file.  In this regard, the June 1998 medical evaluation board noted that the Veteran was first referred to the Behavioral Medicine Clinic at Ireland Army Community Hospital at Fort Knox in March 1993 for the evaluation of depression.  Following her diagnosis of major depression, the Veteran continued to have regular follow-up visits for counseling and medication management.  Several counseling and treatment records dated from 1994 to 1998 that have not been associated with the claims file were referenced.  Mental hygiene and counseling records, as well as hospital records are often stored separately from "regular" service treatment records and must be specifically requested.  See M21-1MR, Part III, subpart iii, chapter 2, A.1.aa.  Additionally, during her April 1999 VA examination, the Veteran reported that she was hospitalized twice during service at the VA facility in Louisville, Kentucky, with the first hospitalization in February 1998, and the second in May and June 1998.  Although the February 1998 VA hospitalization is of record, the May and June 1998 records are not.  As it does not appear that the Veteran's complete mental health and counseling records have been requested and that they are relevant to her claim, a remand is necessary to obtain them.  38 C.F.R. § 3.159(c)(3) (2011).

In her October 2007 notice of disagreement, the Veteran stated that approximately two years after her discharge, the diagnosis for her psychiatric disorder was changed to bipolar disorder.  The Veteran's post-service medical evidence consists of an April 1999 VA examination and VA, private, and Social Security Administration (SSA) records dated from October 2006 to September 2007.  The Veteran has not specifically identified where she was treated when she received her diagnosis of bipolar disorder in approximately 2000.  However, a May 2007 mental status examination found that within her SSA records, the Veteran stated that she had been within the care of a doctor at the VA since 1998.  Moreover, in a May 2008 records release, the Veteran identified additional VA records dated from May 2007 to the present that have not been associated with the claims file.  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board concludes that because it appears that there are outstanding VA records that are potentially relevant to the Veteran's claim, a remand is necessary to obtain them.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of her response, the RO must also attempt to procure copies of all VA treatment records from the Louisville, Kentucky VA Medical Center from 1998 to October 2006, and from February 2007 to the present.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The RO must attempt to obtain any additional mental health and counseling records from the Behavioral Medicine Clinic at Ireland Army Community Hospital at Fort Knox from March 1993 to November 1998 for the evaluation of depression.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until she receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

